Citation Nr: 1814502	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1988 to October 1988, from September 1993 to May 2010, and from May 2010 to March 2011, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran presented sworn testimony at a hearing before the undersigned in January 2017.  


FINDINGS OF FACT

1.  At the January 2017hearing, prior to the promulgation of a Board decision, the Veteran withdrew his bilateral hearing loss and respiratory claims.

2.  Tinnitus had its onset during service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for bilateral hearing loss and for a respiratory disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  Tinnitus was incurred in service.  38 U.S.C. §§ 1131 , 5107(b) (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral hearing loss and respiratory disability 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made on the record at a hearing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the January 2017 Board hearing prior to the promulgation of a decision on the appeal, the Veteran requested to withdraw his bilateral hearing loss and respiratory claims..  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

Tinnitus

The Veteran seeks service connection for tinnitus, which he contends began in service and has been recurrent since that time.  

All three elements of service connection are established by the competent and credible lay and medical evidence of record.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Veteran has a diagnosis of tinnitus, reports ongoing tinnitus and suffered acoustic trauma when exposed to extreme loud noise in service while performing his duties as an infantryman and working with an artillery unit.  See October 2011 VA Examination Report; see also January 2017 Hearing Transcript.  Thus, the first two criteria have been met.

Further, the competent and credible evidence of record shows that his tinnitus began during service and has been recurrent since that time.  The Veteran reported that he first noticed tinnitus during service and that it has gotten worse over the years.  See January 2017 Hearing Transcript.  The Veteran is competent to report the onset and continuation of his tinnitus symptoms and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the October 2011 VA examiner opined that the Veteran's tinnitus was not related to service; however, because the evidence shows that the Veteran's tinnitus had their onset in service, service connection is warranted.  See Flynn v. Brown, 6 Vet. App. 500, 503 (1994).


ORDER

Service connection for tinnitus is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


